DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/820,777, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim limitation that are not supported by the specification of Application No. 16/820,777 are:
receiving, by one or more processors, bids related to the labor costs, wherein the bids are analyzed and filtered based on the bill of materials, wherein a building cost is generated; monitoring, by one or more processors, the time-line for the construction of the structure and identifying milestones and irregularities in the construction of the building – in claim 1
The computer- implemented method of claim 1, further comprising processing, by one or more processors, a bidding process based on the 
program instructions to monitor the construction process and update a construction timeline based on completion of tasks. - in claim 9
The computer program product of claim 9, further comprising, program instructions to process bids from construction personnel, wherein the bids are analyzed and the construction personnel are analyzed to determine a combination of construction personnel based on a price and availability. - in claim 16
program instructions to generate a bill of materials, wherein the bill of materials categorizes a series of required construction personnel types; program instructions to monitor a bidding process for construction personnel types required to build the final design; and program instructions to calculate a construction process for the structure based on the bill of materials and the selected construction personnel types- in claim 17
The disclosure of the prior-filed application, Application No. 16/820,777 doesn’t provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for above claim limitations directed to bidding process, construction personnel types and identifying milestones and irregularities in the construction of the building. Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites, program instructions to calculate a construction process for the structure based on the bill of materials and the selected construction personnel types. However, the claim doesn’t recite any selection of construction personnel types prior to this recitation. This is being interpreted as a typographical error and the limitation is being interpreted to recite, program instructions to calculate a construction process for the structure based on the bill of materials and the series of required construction personnel types.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection.
Instant application #17095580
Co-Pending Application #16820777
A computer implemented method for developing a structure design comprising: 
generating, by one or more processors, a catalog of building component specifications; 
designing, by one or more processors, a set of templates for a predefined number of 
receiving, by one or more processors, a set of information associated with a plot; 
identifying, by one or more processors, a set of restrictions associated with the plot; 
receiving, by one or more processors, a request a template from the set of templates to be constructed on the plot of land; 
manipulating, by one or more processors, the template based on the set of restrictions associated with the plot; 
implementing, by one or more processors, a set of alterations to the selected template, wherein a final design is constructed; 
analyzing, by one or more processors, the final design to identify each building component; 
producing, by one or more processors, a pre-assembly plan for the final design; 

analyzing, by one or more processors, the building components within the bill of materials, and selecting building suppliers based on available shipping methods to the plot;
identifying, by one or more processors, labor requirements and associated labor costs associated with the bill of materials and final design;
receiving, by one or more processors, bids related to the labor costs, wherein the bids are analyzed and filtered based on the bill of materials, wherein a building cost is generated;
calculating, by one or more processors, a time-line for the shipping and construction of the structure; and 
monitoring, by one or more processors, the time-line for the construction of the structure and identifying milestones and irregularities in the construction of the building.
A computer implemented method for developing a structure design comprising: 
generating, by one or more processors, a catalog of building components; 
designing, by one or more processors, a set of templates for a set of structure types, 
receiving, by one or more processors, a set of information associated with a plot;
identifying, by one or more processors, a set of restrictions associated with the plot; receiving, by one or more processors, a structure type selection; 
receiving, by one or more processors, a request of a template for the plot; manipulating, by one or more processors, the template based on the set of restrictions associated with the plot wherein the set of minimum characteristics of the selected structure type are maintained, and a final design is created; 
receiving, by one or more processors, at least one modification to the template; 
analyzing, by one or more processors, the at least one modification received, wherein the at least one modification is analyzed to determine if the template based on the plot restrictions can be applied, and if 
manipulating, by one or more processors, the template based on the at least one modification that is able to be applied, by modifying the template; 
analyzing, by one or more processors, the final design to identify each building component, wherein building components are identified based on known availability;
producing, by one or more processors, an assembly plan for the final design, wherein the assembly plan includes at least one interactive model of the final design;
determining, by one or more processors, a sequence for assembling the structure, wherein the sequence is used in the analyzing of the bill of materials to determine ordering of the building components; 
generating, by one or more processors, a bill of materials for the final design; 

calculating, by one or more processors, a timeline for the construction of the final design; 
and tabulating, by one or more processors, at least one cost based on the bill of materials and the construction timeline, wherein the at least one cost includes labor and permits based on a known geographical location of the plot; 
transporting the building components to the plot in the determined sequence.
The computer implemented method of claim 1, further comprising, creating, by one or more processors a virtual model of the final design, wherein the final design is interactive.
The computer implemented method of claim 1, further comprising, creating, by one or more processors a virtual model of the final design
The computer implemented method of claim 1, further comprising, receiving, by one or more processors, a set of illustrations associated with a structure design 
The computer implemented method of claim 1, further comprising, generating, by one or more processors, a 

The computer implemented method of claim 1, wherein the set of alterations are limited to the restrictions on the plot, wherein the restrictions are related to local ordinances.
The computer implemented method of claim 1, wherein a set of alteration is limited to the restrictions on the plot, wherein the restrictions are related to local ordinances.
The computer implemented method of claim 1, further comprising, determining a sequence for assembling the pre-assembled building components.
The computer implemented method of claim 1, further comprising, determining a sequence for assembling pre-assembled building components.

The computer implemented method of claim 1, further comprising, determining a sequence for assembling the structure, wherein the sequence is used in the analyzing of the bill of materials to determine the ordering of the building components.
determining, by one or more processors, a sequence for assembling the structure, wherein the sequence is used in the analyzing of the bill of materials to determine ordering of the building components
The computer- implemented method of claim 1, further comprising, transporting the building components to the plot in the determined sequence.
 1 . transporting the building components to the plot in the determined sequence.
The computer- implemented method of claim 1, further comprising, processing, by one or more processors, a bidding process based on the identified labor requirements, wherein a bid is selected for each labor requirement.

A computer program product for constructing a building, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
program instructions to compile a catalog of building components, wherein each building component has an associated set of specifications and suppliers; 
program instructions to design a set of structure templates, wherein each structure template is related to a specific structure type; 
program instructions to request information associated with a plot, wherein 
program instructions to receive a request to build a structure on the plot, wherein it is determined if the structure can be built based on the plot restrictions and wherein it is determined the structure can be built;
program instructions to provide a set of allowed templates for the structure;
program instructions to receive the selection of a template; 
program instructions to amend the template based on requests received, wherein a final design is formed; 
program instructions to quantify the building components of the final design, wherein the pre-fabrication requirements are assessed; 
program instructions to generate a bill of materials; 
program instructions to analyze the bill of materials to identify labor requirements and material suppliers; 
program instructions to calculate a construction process for the structure based on the building component suppliers, a sequence for assembly, and availability of the building components; and 
program instructions to monitor the construction process and update a construction timeline based on completion of tasks.
A system comprising: one or more computer processors, one or more computer readable non-transitory storage media, and program instructions stored on the one or more computer readable non- transitory storage media for execution by, at least one of the one or more processors, the program instructions comprising:
compile a catalog of building components, wherein each building component has an associated set of specifications and suppliers;
design a set of structure templates, wherein each structure template is related to a specific structure type;

adjust the set of structure templates based on the plot restrictions;
receive a request to build a structure type on the plot;
provide a set of allowed structure templates for the plot based on the plot restrictions;
receive selection of a structure template,
receive a set of modifications to the structure template, wherein the set of modifications are analyzed relative to the structure template to determine alterations that are required to be made to the structure template to apply the set of modifications;
generate an alert when the set of modifications have an affect on a construction price or render supplies or suppliers unavailable; manipulate the structure template based on the set of modifications; 

quantify building components of a final design, wherein pre-fabrication requirements are assessed; 
generate a bill of materials, wherein the bill of materials identifies approved building component suppliers; 
calculate a construction process for the structure based on the building component suppliers, a sequence for assembly, permit costs, and 
availability of the building components, wherein the construction process includes a construction price; and
establish shipping and construction parties and timelines.
The computer program product of claim 9, further comprising, program instructions to create a virtual model of the final design, wherein the final design is interactive.
 The system of claim 17, further comprising generate a virtual model of the final design, wherein the final design is interactive.
The computer program product of claim 9, further comprising, program instructions to receive a set of illustrations associated with a structure design and generating a virtual model from the illustrations.
The system of claim 17, further comprising, receive a set of illustrations associated with a structure design and generating a virtual model from the illustrations.
The computer program product of claim 9, wherein the set of alterations are limited to the restrictions on the plot, wherein the restrictions are related to local ordinances.
 The system of claim 17, wherein the set of alterations are limited to the restrictions on the plot, wherein the restrictions are related to local ordinances.
The computer program product of claim 9, further comprising, program instructions to determine a sequence for assembling the pre-assembled building components.

The computer program product of claim 9, further comprising, program instructions to determine a sequence for assembling the structure, wherein the sequence is used in the analyzing of the bill of materials to determine the ordering of the building components.

The computer program product of claim 9, further comprising, program instructions to determine the order for transporting the building components to the plot in the determined sequence.

The computer program product of claim 9, further comprising, program instructions to process bids from construction personnel, wherein the bids are analyzed and the construction personnel are analyzed to determine a combination of construction personnel based on a price and availability.

A system comprising: a CPU, a computer readable memory and a computer readable storage medium associated with a computing device; program instructions to request information associated with a plot, wherein the information is analyzed to establish a set of plot restrictions; program instructions to modify a set of templates based on the plot restrictions; 
program instructions to provide a set of allowed templates for the structure;

program instructions to receive a series of alterations to the template, wherein the alterations are within the set of plot restrictions; 
program instructions to amend the template based on requests received, wherein a final design is formed;
program instructions to quantify the building components of the final design, wherein the pre-fabrication requirements are assessed; 
program instructions to generate a bill of materials, wherein the bill of materials categorizes a series of required construction personnel types; 
program instructions to monitor a bidding process for construction personnel types required to build the final design; and 
program instructions to calculate a construction process for the structure based on the bill of materials and the selected construction personnel types.

compile a catalog of building components, wherein each building 
design a set of structure templates, wherein each structure template is related to a specific structure type;
receive information associated with a plot, wherein the information is analyzed to establish a set of plot restrictions;
adjust the set of structure templates based on the plot restrictions;
receive a request to build a structure type on the plot;
provide a set of allowed structure templates for the plot based on the plot restrictions;
receive selection of a structure template,
receive a set of modifications to the structure template, wherein the set of modifications are analyzed relative to the structure template to determine alterations that are required to be made to the structure template to apply the set of modifications;

create a new structure template based on the modified structure template;
quantify building components of a final design, wherein pre-fabrication requirements are assessed; 
generate a bill of materials, wherein the bill of materials identifies approved building component suppliers; 
calculate a construction process for the structure based on the building component suppliers, a sequence for assembly, permit costs, and 
availability of the building components, wherein the construction process includes a construction price; and
establish shipping and construction parties and timelines.
The system of claim 17, further comprising, program instructions to create a virtual model of the final design, wherein the final design is interactive.
18. The system of claim 17, further comprising, program instructions to create a virtual model of the final design, wherein the final design is interactive.
The system of claim 17, further comprising, program instructions to receive a set of illustrations associated with a structure design and generating a virtual model from the illustrations.
19. The system of claim 17, further comprising, program instructions to receive a set of illustrations associated with a structure design and generating a virtual model from the illustrations.
The system of claim 17, wherein the set of alterations are limited to the restrictions on the plot, wherein the restrictions are related to local ordinances.
20. The system of claim 17, wherein the set of alterations are limited to the restrictions on the plot, wherein the restrictions are related to local ordinances.


Claim 1-8 of the instant application (APP#16068958 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of U.S. Patent Application No. 16820777 in view of Mizikovsky (US 2015/0234377 Al) hereinafter Mizikovsky and Ladha et. al. (US20180012125A1) hereinafter Ladha.
Claim 1 of the instant application recites similar limitations as Claim 1 of co-pending application. The difference in the two claims is, instant application recites additional limitations, receiving, by one or more processors, bids related to the labor costs, wherein the bids are analyzed and filtered based on the bill of materials, wherein a building cost is generated; calculating, by one or more processors, a time-line for the shipping and construction of the structure; and  monitoring, by one or more processors, the time-line for the construction of the structure and identifying milestones and irregularities in the construction of the building. 
With regards to receiving, by one or more processors, bids related to the labor costs, wherein the bids are analyzed and filtered based on the bill of materials, wherein a building cost is generated. Mizikovsky in ¶0232 teaches receiving cost attributes included in material properties of material elements involved in design customization. ¶0240 teaches generating cost estimates based on the cost attributes of the material elements. Also teaches stepping through the material elements in the customised building model and determine associated costs for incorporating each material element in the construction process, such as by calculating costs based on material properties reflecting such cost attributes as unit costs and labour costs to build up a total estimate. With regards to calculating, by one or more processors, a time-line for the shipping and construction of the structure; Mizikovsky in ¶0251 teaches generating and finalizing a schedule for the project. ¶0255 teaches taking manufacturer lead times for deliveries of materials required for subsequent installation tasks in consideration while finalizing the schedule. With regards to, monitoring, by one or more processors, the time-line for the construction of the structure and identifying milestones Mizikovsky in ¶0336 teaches event processor agent responds to triggers from the scheduling process. It also teaches The EPA 1110 may also cause an action in the Scheduling Processes 1140 to update the schedule upon Completion of a Sub-task 1142. Mizikovsky is an art in the area of interest as it teaches a managing a construction project. Claim 1 of the instant application is an obvious variant of claim 1 of the co-pending application U.S. Patent Application No. 16820777 in view of Mizikovsky, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 1 of co-pending application U.S. Patent Application No. 16820777 in view of Mizikovsky to recite 
With regards to, identifying … irregularities in the construction of the building. Ladha in ¶0062 teaches At block 230, the computer system detects a discrepancy between a component of the structure under construction and a corresponding component of the reference structure. Ladha is an art in the area of interest as it teaches technique for monitoring construction of a structure (Abstract). Claim 1 of the instant application is an obvious variant of claim 1 of the co-pending application U.S. Patent Application No. 16820777 in view of Mizikovsky and Ladha, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 1 of co-pending application U.S. Patent Application No. 16820777 in view of Ladha to recite identifying … irregularities in the construction of the building. One would have been motivated to do so because by doing so one can detect irregularities in construction project and doing so would improve accuracy in monitoring of construction progress, and improved accuracy project schedule or cost estimations as taught by Ladha in ¶0031.
Claim 2-7 of the instant application recites similar limitations as Claim 1-5 of co-pending application (see table above)
The computer- implemented method of claim 1, further comprising, processing, by one or more processors, a bidding process based on the identified labor requirements, wherein a bid is selected for each labor requirement. Mizikovsky in ¶0251 teaches finilizing schedule which includes determining all tasks. ¶0322 teaches determining schedule also includes determining resources (such as personnel) can be assigned to tasks and sub-tasks within the schedule. Claim 8 of the instant application is an obvious variant of claim 1 of the co-pending application U.S. Patent Application No. 16820777 in view of Mizikovsky and Ladha, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 1 of co-pending application U.S. Patent Application No. 16820777 in view of Mizikovsky to recite a bidding process based on the identified labor requirements, wherein a bid is selected for each labor requirement. One would have been motivated to do so because doing so would allow improved efficiency and to reduce the likelihood of errors in the construction project and potentially costly rework as taught by Mizikovsky ¶0009.

Claim 9-20 of the instant application (APP#16068958 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-20 of U.S. Patent Application No. 16820777 in view of Mizikovsky (US 2015/0234377 Al) hereinafter Mizikovsky
Claim 9 of the instant application recites similar limitations as Claim 17 of co-pending application. The difference in the two claims is, instant application is directed to A computer program instructions to analyze the bill of materials to identify labor requirements and material suppliers; and program instructions to monitor the construction process and update a construction timeline based on completion of tasks.
With regards to A computer program product, although co-pending application recites a  system, it encompasses all of the structural elements of the computer program product (computer readable non-transitory storage media, and program instructions stored on the one or more computer readable non- transitory storage media for execution). Therefore, the system anticipates the computer program product. 
With regards to the additional limitation, program instructions to analyze the bill of materials to identify labor requirements and material suppliers; Mizikovsky in ¶0261 teaches generating a bill of material that correspond to the material elements in the customised building model. providing details of types and quantities of all materials to be sourced for constructing the building. ¶0346-¶0347 teaches material property includes vendor code. ¶0247 teaches determining task associated with the design customization (labor requirements) based on material elements. With regards to program instructions to monitor the construction process and update a construction timeline based on completion of tasks, Mizikovsky in ¶0336 teaches The EPA 1110 may also cause an action in the Scheduling Processes 1140 to update the schedule upon Completion of a Sub-task 1142. Mizikovsky is an art in the area of interest as it teaches a managing a construction project. Claim 9 of the instant application is an obvious variant of claim 17 of the co-pending application U.S. Patent Application No. 16820777 in view of Mizikovsky, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 17 of 
Claim 10-12 of the instant application recites similar limitations as Claim 18-20 of co-pending application (see table above)
Claim 13 of the instant application depends on claim 9 therefore includes the limitation of claim 9. Claim 13 therefore also recites similar limitation as claim 17 of U.S. Patent Application No. 16820777 in view of Mizikovsky (US 2015/0234377 Al) hereinafter Mizikovsky. Claim 13 recites additional limitation The computer program product of claim 9, further comprising, program instructions to determine a sequence for assembling the pre-assembled building components. Mizikovsky in ¶0241 teaches, "As a result of generating the schedule, all required tasks for constructing the building in accordance with the customised design will be scheduled in a suitable order to allow the tasks to be performed in view of any task dependencies between tasks, such that an overall project duration and thus a completion date for the project can be established." ¶0111 construction project includes plurality of sub-assembly. Claim 13 of the instant application is an obvious variant of claim 17 of the co-pending application U.S. Patent Application No. 16820777 in view of Mizikovsky, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 17 of co-pending application U.S. Patent Application No. 16820777 in view of Mizikovsky to recite determine a sequence for assembling the pre-assembled building components. One would have been motivated to do so because doing 
Claim 14 of the instant application depends on claim 9 therefore includes the limitation of claim 9. Claim 14 therefore also recites similar limitation as claim 17 of U.S. Patent Application No. 16820777 in view of Mizikovsky (US 2015/0234377 Al) hereinafter Mizikovsky. Claim 14 recites additional limitation The computer program product of claim 9, further comprising, program instructions to determine a sequence for assembling the structure, wherein the sequence is used in the analyzing of the bill of materials to determine the ordering of the building components. Mizikovsky in ¶0243-¶0255 teaches generating and finalizing a schedule for the project. ¶0246-¶0247 teaches determining sub-tasks and their dependency on standard tasks. ¶0255 teaches taking manufacturer lead times for deliveries of materials required for subsequent installation tasks in consideration while finalizing the schedule and determining ordering of material. Therefore, determines as sequence for assembly (sub-task linkage) and determines ordering based on sequence (subsequent installation tasks). Claim 14 of the instant application is an obvious variant of claim 17 of the co-pending application U.S. Patent Application No. 16820777 in view of Mizikovsky, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 17 of co-pending application U.S. Patent Application No. 16820777 in view of Mizikovsky to determine a sequence for assembling the structure, wherein the sequence is used in the analyzing of the bill of materials to determine the ordering of the building components. One would have been motivated to do so because doing so would allow improved efficiency and to reduce the likelihood of errors in the construction project and potentially costly rework as taught by Mizikovsky ¶0009.
The computer program product of claim 9, further comprising, program instructions to determine the order for transporting the building components to the plot in the determined sequence. Torres in ¶0066 teaches, “The individual building components are then transported to the construction site to arrive in the prescribed sequence from the respective building component suppliers. Claim 15 of the instant application is an obvious variant of claim 17 of the co-pending application U.S. Patent Application No. 16820777 in view of Mizikovsky and Torres and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 17 of co-pending application U.S. Patent Application No. 16820777 in view of Mizikovsky and Torres to determine the order for transporting the building components to the plot in the determined sequence. One would have been motivated to do so because by doing so reduces the time and cost to design and build standardized and customized buildings. As taught by Torres in ¶0090.
Claim 16 of the instant application depends on claim 9 therefore includes the limitation of claim 9. Claim 16 therefore also recites similar limitation as claim 17 of U.S. Patent Application No. 16820777 in view of Mizikovsky (US 2015/0234377 Al) hereinafter Mizikovsky. Claim 16 recites additional limitation wherein the bids are analyzed and the construction personnel are analyzed to determine a combination of construction personnel based on a price and availability. Mizikovsky in ¶0291 teaches The Final Estimating Module 905 will received estimate information from the Sales Estimating Module 902 along with the plan, bill of materials and any other required construction documentation provided by the Construction Documentation Module 
Claim 17 of the instant application recites similar limitations as Claim 17 of co-pending application. The difference in the two claims is, instant application recites additional limitations, program instructions to generate a bill of materials, wherein the bill of materials categorizes a series of required construction personnel types; program instructions to monitor a bidding process for construction personnel types required to build the final design; and  program instructions to calculate a construction process for the structure based on the bill of materials and the selected construction personnel types
With regards to the additional limitation, program instructions to generate a bill of materials, wherein the bill of materials categorizes a series of required construction personnel types; Mizikovsky in ¶0176 teaches generating construction model with material elements. ¶0173 teaches Each material element has material properties including construction attributes. ¶0340 teaches The material properties can also include resource information that can be used to program instructions to monitor the construction process and update a construction timeline based on completion of tasks, Mizikovsky in ¶0232 teaches receiving cost attributes included in material properties of material elements involved in design customization. ¶0240 teaches generating cost estimates based on the cost attributes of the material elements. Also teaches stepping through the material elements in the customised building model and determine associated costs for incorporating each material element in the construction process, such as by calculating costs based on material properties reflecting such cost attributes as unit costs and labour costs to build up a total estimate. With regards to program instructions to calculate a construction process for the structure based on the bill of materials and the selected construction personnel types, Mizikovsky in ¶0247-¶0251 teaches calculating schedule based on material elements and tasks performed by various trades person. Claim 17 of the instant application is an obvious variant of claim 17 of the co-pending application U.S. Patent Application No. 16820777 in view of Mizikovsky, and therefore is not patentably distinct. One would have been motivated to do so because doing so would allow improved efficiency and to reduce the likelihood of errors in the construction project and potentially costly rework as taught by Mizikovsky ¶0009.
Claim 18-20 of the instant application recites similar limitations as Claim 18-20 of co-pending application (see table above)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
program instructions to compile a catalog of building components; program instructions to design a set of structure templates; program instructions to request information associated with a plot, wherein the information is analyzed to 
program instructions to create a virtual model in claim 10
program instructions to receive a set of illustrations in claim 11
program instructions to determine a sequence for assembling in claim 13
program instructions to determine a sequence for assembling the structure in claim 14
program instructions to determine the order for transporting the building components in claim 15
program instructions to process bids from construction personnel in claim 16
program instructions to request information associated with a plot; program instructions to modify a set of templates based on the plot restrictions; program instructions to provide a set of allowed templates for the structure; program 
program instructions to create a virtual model in claim 18
program instructions to receive a set of illustrations in claim 19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation 
program instructions to compile a catalog of building components; program instructions to design a set of structure templates; program instructions to request information associated with a plot, wherein the information is analyzed to establish a set of plot restrictions; program instructions to receive a request to build a structure on the plot; program instructions to provide a set of allowed templates for the structure; program instructions to receive the selection of a template; program instructions to amend the template based on requests received,; program instructions to quantify the building components of the final design; program instructions to generate a bill of materials; program instructions to analyze the bill of materials to identify labor requirements and material suppliers; program instructions to calculate a construction process for the structure based on the building component suppliers, a sequence for assembly, and availability of the building components; and program instructions to monitor the construction 
program instructions to create a virtual model in claim 10
program instructions to receive a set of illustrations in claim 11
program instructions to determine a sequence for assembling in claim 13
program instructions to determine a sequence for assembling the structure in claim 14
program instructions to determine the order for transporting the building components in claim 15
program instructions to process bids from construction personnel in claim 16
program instructions to request information associated with a plot; program instructions to modify a set of templates based on the plot restrictions; program instructions to provide a set of allowed templates for the structure; program instructions to receive the selection of a template; program instructions to receive a series of alterations to the template; program instructions to amend the template based on requests received; program instructions to quantify the building components of the final design; program instructions to generate a bill of materials; program instructions to monitor a bidding process for construction personnel types required to build the final design; and program instructions to calculate a construction process for the structure based on the bill of materials and the selected construction personnel types., in claim 17
program instructions to create a virtual model in claim 18
program instructions to receive a set of illustrations in claim 19

Applicant’s specification ¶0114-¶0121 program instructions thereon for causing a processor to carry out aspects of the present invention. However, that doesn’t particularly describe program instructions in a manner that provides sufficient structure for the program instruction to perform each of the claimed functions.  Therefore, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Although the claim recites a microprocessor however, for a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself. To claim a means for performing a specific computer-implemented function and then to disclose only a general-purpose computer as the structure designed to perform that function amounts to pure functional claiming. For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. (see MPEP 2181 II B.    Computer-Implemented Means-Plus-Function Limitations). Applicant's 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims not mentioned above which depend on claims 9 or 17, are also rejected for the same reason as above.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “wherein each of the set of structure types has a set of minimum characteristics”. Structure type is mentioned in ¶0009, ¶0010, ¶0011, ¶081, ¶099, ¶0100 of the specification. However, none of these paragraphs describe the structure type to have a set of minimum characteristics. Therefore, the subject is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “wherein the set of minimum characteristics of the selected structure type are maintained”. Structure type is mentioned in ¶0009, ¶0010, ¶0011, ¶081, ¶099, ¶0100 of the specification. However, none of these paragraphs describe the structure type to have a set of minimum characteristics and thus these paragraphs also do not describe maintaining a set of minimum characteristics of a selected structure type . Therefore, the subject is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizikovsky (US 2015/0234377 Al) hereinafter Mizikovsky in view of Bumbalough et. al. (US 2016/0210377 Al) hereinafter Bumbalough, further in view of Crane, JR. et al. (US 2015/0363730 Al) hereinafter Crane, further in view of Ladha et. al. (US20180012125A1) hereinafter Ladha.

Regarding claim 1,
Mizikovsky teaches, A computer implemented method for developing a structure design comprising:
generating, by one or more processors, a catalog of building component specifications; (¶0140-¶0141 teaches generating a building model for the standard building design from a store, the building model including a plurality of material elements representing materials for use in constructing a building in accordance with the building model, each material element having material properties including construction attributes;)
designing, by one or more processors, a set of templates for a predefined number of structures, wherein the set of templates are based on a structure type; (¶0218 teaches In step 500, details of a plurality of available standard building designs in the store are provided, typically by displaying the details on a display of a client processing systems 203. The server processing system 201 may access available building designs stored in the database 211, and then provide an indication of these to the user, for example by displaying a webpage including a list of available building designs. ¶0224 teaches, the building model can then be updated in accordance with all of the selected design customisations, as per step 550, with the updated model typically being stored in the database 211 for subsequent use)
receiving, by one or more processors, a request a template from the set of templates to be constructed on the plot of land; (¶0219 teaches in step 510 a user selection of the selected standard building design will be obtained)
implementing, by one or more processors, a set of alterations to the selected template, wherein a final design is constructed; (¶0222 teaches, a user selection of a selected design customisation. Once all required design customisations have been selected, the building model can then be updated in accordance with all of the selected design customisations, as per step 550)
analyzing, by one or more processors, the final design to identify each building component; (¶0271 teaches determining a final plan and A bill of materials corresponding to the final plan)
producing, by one or more processors, a pre-assembly plan for the final design; (¶0177 teaches generating construction information associated with carrying out the construction project in accordance with the construction attributes of the customised construction model. ¶0111 teaches the construction model includes a plurality of sub-assemblies of material elements each representing a respective sub-assembly of materials for use in carrying out the construction project)
generating, by one or more processors, a bill of materials for the final design, wherein the bill of materials accesses the catalog of building components; (Mizikovsky in ¶0261 teaches generating a bill of material that correspond to the material elements in the customised building model)
analyzing, by one or more processors, the building components within the bill of materials, and (¶0272 teaches, The final plan and/or the bill of materials may also be compared to the customised building model at this stage to ensure these conform to one another such that no design customisations or associated material elements are omitted from the final plan.)
calculating, by one or more processors, a time-line for the shipping and construction of the structure; and (¶0251 teaches generating and finalizing a schedule for the project. ¶0255 teaches taking manufacturer lead times for deliveries of materials required for subsequent installation tasks in consideration while finalizing the schedule)
identifying, by one or more processors, labor requirements and associated labor costs associated with the bill of materials and final design; (¶0232-¶0233 teaches identifying 
receiving, by one or more processors, bids related to the labor costs, wherein the bids are analyzed and filtered based on the bill of materials, wherein a building cost is generated; (¶0232 teaches receiving cost attributes included in material properties of material elements involved in design customization. ¶0240 teaches generating cost estimates based on the cost attributes of the material elements. Also teaches stepping through the material elements in the customised building model and determine associated costs for incorporating each material element in the construction process, such as by calculating costs based on material properties reflecting such cost attributes as unit costs and labour costs to build up a total estimate.)
Mizikovsky doesn’t teach, receiving, by one or more processors, a set of information associated with a plot; (Bumbalough ¶0056 teaches generating address specific 3D building information model. ¶0052 teaches an address specific 3D building information model 88 provides views (e.g., elevation views) and sheets (e.g., architectural plans, build sheets, construction drawings, mechanical system layout drawings, etc.). ¶0051 and ¶0052 teaches options resolver 86 implements option rules which may be stored in the options manager database, therefore it receives the option rules. ¶0058 teaches, option rules can be related to federal codes (e.g., fire safety, electrical safety, flood elevations), local codes (e.g., maximum building height), homeowner association covenants (e.g., maximum 3-car garage, no vinyl siding, etc.), or any other prevailing rules or codes which may be applicable to a specific address 
identifying, by one or more processors, a set of restrictions associated with the plot; (Bumbalough in ¶0056 teaches At 104, a determination may be made as to which 3D BIM elements have associated option rules. ¶0058 teaches, option rules can be related to federal codes (e.g., fire safety, electrical safety, flood elevations), local codes (e.g., maximum building height), homeowner association covenants (e.g., maximum 3-car garage, no vinyl siding, etc.), or any other prevailing rules or codes which may be applicable to a specific address in which the address specific 3D BIM model is developed for, therefore the options rules are associated with the plot.)
manipulating, by one or more processors, the template based on the set of restrictions associated with the plot; (¶0057 teaches, the options resolver (e.g., options resolver 86) may logically evaluate each of the associated option rules based on the values supplied (e.g., options selected and/or related values such as measurements or quantities) and modify 3D elements to generate an address specific 3D BIM model of the building at 108.)
Bumbalough is an art in the area of interest as it teaches a method for creating specific three-dimensional building information models (See abstract). Modifying Mizikovsky in view of Bumbalough would teach customizing building model based on local codes. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mizikovsky with Bumbalough because by doing so one can ensure the design complies with building regulations. One would have been motivated to do so because by doing so potential code violations can be avoided and building design can be ensured to be commensurate with local codes, rules, covenants, etc. as taught by Bumbalough in ¶0058.
 selecting building suppliers based on available shipping methods to the plot; (Crane in ¶0107 teaches matching buyers and suppliers based on the buyer's location of need and the supplier's location and/or shipping capabilities)
Crane is an art in the area of interest as it teaches exchange between buyers and suppliers. A combination of Crane with Mizikovsky and Bumbalough would allow the combined system to select suppliers based on shipping method to the location. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Crane with Mizikovsky and Bumbalough, because by doing so one can select the best supplier based on shipping methods. One would have been motivated to do so because when a supplier fails to provide products to a manufacturer, the manufacturer's product can be stalled, thereby costing the manufacturer time and money. Thus, a system that can predict when a supplier might fail to deliver its product may be helpful as taught by Crane in ¶0003.
Mizikovsky, Bumbalough and Crane doesn’t explicitly teach, monitoring, by one or more processors, the time-line for the construction of the structure and identifying milestones and irregularities in the construction of the building. (¶0336 teaches event processor agent responds to triggers from the scheduling process. It also teaches The EPA 1110 may also cause an action in the Scheduling Processes 1140 to update the schedule upon Completion of a Sub-task 1142. However, it doesn’t explicitly teach identifying irregularities in the construction. Ladha in ¶0062 teaches At block 230, the computer system detects a discrepancy between a component of the structure under construction and a corresponding component of the reference structure.)


Regarding claim 2,
Mizikovsky, Bumbalough, Crane and Ladha teaches, The computer implemented method of claim 1, further comprising, creating, by one or more processors a virtual model of the final design, wherein the final design is interactive. (Mizikovsky in ¶02071 teaches creating a final building plan and also teaches the finalisation of the plan may involve checking the plan following modification to ensure the modified plan changes are incorporated and/ or a final manual review of the plan by a draftsperson to ensure the final plan is of suitable quality ¶0272 teaches comparing the final plan with customised building model. ¶0256 teaches the building plan refers to drawings which specify the physical configuration of the building including the layout of structural material elements such as walls, floors, roofing and the like and the location of installed material elements such as fittings for the kitchen, bathrooms, toilets and any other required equipment.)

Regarding claim 3,
The computer implemented method of claim 1, further comprising, receiving, by one or more processors, a set of illustrations associated with a structure design and generating a virtual model from the illustrations. (Mizikovsky in ¶0256-¶0257 teaches, generating building plan which refers to drawings which specify the physical configuration of the building and which is generated based on the building model which contains information regarding the building design in terms of material elements and their respective material properties)

Regarding claim 4,
Mizikovsky, Bumbalough, Crane and Ladha teaches, The computer implemented method of claim 1, wherein the set of alterations are limited to the restrictions on the plot, wherein the restrictions are related to local ordinances. (Bumbalough in ¶0006 teaches, modifying the at least one of the two or more building information model elements according to an associated option rule. ¶0058 teaches, option rules can be related to federal codes (e.g., fire safety, electrical safety, flood elevations), local codes (e.g., maximum building height), homeowner association covenants (e.g., maximum 3-car garage, no vinyl siding, etc.), or any other prevailing rules or codes which may be applicable to a specific address in which the address specific 3D BIM model is developed for)

Regarding claim 5,
Mizikovsky, Bumbalough, Crane and Ladha teaches, The computer implemented method of claim 1, further comprising, determining a sequence for assembling the pre-assembled building components. (Mizikovsky in ¶0241 teaches, "As a result of generating the 

Regarding claim 6,
Mizikovsky, Bumbalough, Crane and Ladha teaches, The computer implemented method of claim 1, further comprising, determining a sequence for assembling the structure, wherein the sequence is used in the analyzing of the bill of materials to determine the ordering of the building components. (Mizikovsky in ¶0243-¶0255 teaches generating and finalizing a schedule for the project. ¶0246-¶0247 teaches determining sub-tasks and their dependency on standard tasks. ¶0255 teaches taking manufacturer lead times for deliveries of materials required for subsequent installation tasks in consideration while finalizing the schedule and determining ordering of material. Therefore, determines as sequence for assembly (sub-task linkage) and determines ordering based on sequence (subsequent installation tasks))

Regarding claim 8,
Mizikovsky, Bumbalough, Crane and Ladha teaches, The computer- implemented method of claim 1, further comprising, processing, by one or more processors, a bidding process based on the identified labor requirements, wherein a bid is selected for each labor requirement. (Mizikovsky in ¶0251 teaches finalizing schedule which includes determining all 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizikovsky (US 2015/0234377 Al) hereinafter Mizikovsky in view of Bumbalough et. al. (US 2016/0210377 Al) hereinafter Bumbalough, further in view of Crane, JR. et al. (US 2015/0363730 Al) hereinafter Crane, further in view of Ladha et. al. (US20180012125A1) hereinafter Ladha and further in view of Torres (US 2008/0109330 Al) hereinafter Torres.

Regarding claim 7,
Mizikovsky, Bumbalough, Crane and Ladha doesn’t teach, The computer- implemented method of claim 1, further comprising, transporting the building components to the plot in the determined sequence. (Mizikovsky in ¶0255 teaches delivery of material. However, it doesn’t teach delivering material in a determined sequence. Torres in ¶0066 teaches The individual building components are then transported to the construction site to arrive in the prescribed sequence from the respective building component suppliers.)
Torres is an art in the area of interest as it teaches constructing a building (see abstract). A combination of Torres with Mizikovsky, Bumbalough, Crane and Ladha would allow the combined system to deliver material in a determined sequence. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Torres’s teaching of transporting building components in a determined sequence with Mizikovsky, Bumbalough, Crane and Ladha’s teaching of delivery of material. One would have been motivated to do so .

Claim 9-11, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizikovsky (US 2015/0234377 Al) hereinafter Mizikovsky in view of Sit (US 2006/0136179 Al) hereinafter Sit.

Regarding claim 9,
Mizikovsky teaches, A computer program product for constructing a building, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: (¶0201-¶0203 teaches a suitable processing system 201 which executes instructions in the form of applications software stored in the memory 301 to perform required processes)
program instructions to compile a catalog of building components, wherein each building component has an associated set of specifications and suppliers; (¶0140-¶0141 teaches generating a building model for the standard building design from a store, the building model including a plurality of material elements representing materials for use in constructing a building in accordance with the building model, each material element having material properties including construction attributes. ¶0346-¶0347 teaches material property includes vendor code)
program instructions to design a set of structure templates, wherein each structure template is related to a specific structure type; (¶0218 teaches In step 500, details of a plurality of available standard building designs in the store are provided, typically by displaying 
program instructions to provide a set of allowed templates for the structure; (¶0218 teaches In step 500, details of a plurality of available standard building designs in the store are provided, typically by displaying the details on a display of a client processing systems 203)
program instructions to receive the selection of a template; (¶0219 teaches in step 510 a user selection of the selected standard building design will be obtained)
program instructions to amend the template based on requests received, wherein a final design is formed; (¶0222 teaches, a user selection of a selected design customisation. Once all required design customisations have been selected, the building model can then be updated in accordance with all of the selected design customisations, as per step 550)
program instructions to quantify the building components of the final design, wherein the pre-fabrication requirements are assessed; (¶0271 teaches determining a final plan and A bill of materials corresponding to the final plan. ¶0177 teaches generating construction information associated with carrying out the construction project in accordance with the construction attributes of the customised construction model. ¶0111 teaches the construction model includes a plurality of sub-assemblies of material elements each representing a respective sub-assembly of materials for use in carrying out the construction project)
program instructions to generate a bill of materials; (Mizikovsky in ¶0261 teaches generating a bill of material that correspond to the material elements in the customised building model)
program instructions to analyze the bill of materials to identify labor requirements and material suppliers; (Mizikovsky in ¶0261 teaches generating a bill of material that correspond to the material elements in the customised building model. providing details of types and quantities of all materials to be sourced for constructing the building. ¶0346-¶0347 teaches material property includes vendor code. ¶0247 teaches determining task associated with the design customization (labor requirements) based on material elements)
program instructions to calculate a construction process for the structure based on the building component suppliers, a sequence for assembly, and availability of the building components; and (¶0251 teaches generating and finalizing a schedule for the project. ¶0255 teaches taking manufacturer lead times for deliveries of materials required for subsequent installation tasks in consideration while finalizing the schedule)
program instructions to monitor the construction process and update a construction timeline based on completion of tasks. (¶0336 teaches The EPA 1110 may also cause an action in the Scheduling Processes 1140 to update the schedule upon Completion of a Sub-task 1142
Mizikovsky doesn’t teach, program instructions to request information associated with a plot, wherein the information is analyzed to establish a set of plot restrictions; (Sit in ¶0037 teaches receiving one storable-expression associated with the blueprint. ¶0028 teaches, storable-expressions represent various criteria (e.g., building rule, regulation, or preferences) for numerous types of blueprints (e.g., building or architectural plans). ¶0029 and ¶0037 teaches, The dynamic blueprint-evaluator evaluates computer-storable expressions that represent various 
program instructions to receive a request to build a structure on the plot, wherein it is determined if the structure can be built based on the plot restrictions and wherein it is determined the structure can be built; (Sit in ¶0037 teaches, at least one function and one parameter are evaluated for the blueprint to determine whether the blueprint meets a criterion and if it is determined (268) that the blueprint does not meet the at least one criterion, an indication which indicates that the blueprint does not meet the at least one criterion is output. Also teaches generating a report of each criteria met.)
Sit is an art in the area of interest as it teaches techniques for representing evaluation criteria (e.g., building rule, regulation, or preference) associated with blueprints (e.g., building or architectural plans) (see ¶0006). A combination of Sit with Mizikovsky would teach receiving and identifying rules associated with a building plan and manipulating the design based on the rules. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mizikovsky with Sit because by doing so one can ensure the design complies with building regulations. One would have been motivated to do so because there are various government regulatory agencies which have their own “localized” building codes and regulations. Manually checking that the design meets the regulations can be is tedious, inconsistent, error prone and expensive and doing it according to Sit’s techniques, among other things, can be used to reduce the time and cost associated with generating and/or evaluating building or architectural plans as taught by Sit in ¶0026-¶0027.

Regarding claim 10,
The computer program product of claim 9, further comprising, program instructions to create a virtual model of the final design, wherein the final design is interactive. (Mizikovsky in ¶0271 teaches creating a final building plan. ¶0256 teaches the building plan refers to drawings which specify the physical configuration of the building including the layout of structural material elements such as walls, floors, roofing and the like and the location of installed material elements such as fittings for the kitchen, bathrooms, toilets and any other required equipment.)

Regarding claim 11,
Mizikovsky and Sit teaches, The computer program product of claim 9, further comprising, program instructions to receive a set of illustrations associated with a structure design and generating a virtual model from the illustrations. (Mizikovsky in ¶0256-¶0257 teaches, generating building plan which refers to drawings which specify the physical configuration of the building and which is generated based on the building model which contains information regarding the building design in terms of material elements and their respective material properties)

Regarding claim 13,
Mizikovsky and Sit teaches, The computer program product of claim 9, further comprising, program instructions to determine a sequence for assembling the pre-assembled building components. (Mizikovsky in ¶0241 teaches, "As a result of generating the schedule, all required tasks for constructing the building in accordance with the customised design will be scheduled in a suitable order to allow the tasks to be performed in view of any 

Regarding claim 14,
Mizikovsky and Sit teaches, The computer program product of claim 9, further comprising, program instructions to determine a sequence for assembling the structure, wherein the sequence is used in the analyzing of the bill of materials to determine the ordering of the building components. (Mizikovsky in ¶0243-¶0255 teaches generating and finalizing a schedule for the project. ¶0246-¶0247 teaches determining sub-tasks and their dependency on standard tasks. ¶0255 teaches taking manufacturer lead times for deliveries of materials required for subsequent installation tasks in consideration while finalizing the schedule and determining ordering of material. Therefore, determines as sequence for assembly (sub-task linkage) and determines ordering based on sequence (subsequent installation tasks))

Regarding claim 16,
Mizikovsky and Sit teaches, The computer program product of claim 9, further comprising, program instructions to process bids from construction personnel, wherein the bids are analyzed and the construction personnel are analyzed to determine a combination of construction personnel based on a price and availability. (¶0291 teaches The Final Estimating Module 905 will received estimate information from the Sales Estimating Module 902 along with the plan, bill of materials and any other required construction documentation 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mizikovsky (US 2015/0234377 Al) hereinafter Mizikovsky in view of Sit (US 2006/0136179 Al) hereinafter Sit and further in view of Bumbalough et. al. (US 2016/0210377 Al) hereinafter Bumbalough.

Regarding claim 12,
Mizikovsky and Sit doesn’t teach, The computer program product of claim 9, wherein the set of alterations are limited to the restrictions on the plot, wherein the restrictions are related to local ordinances. (Mizikovsky in ¶0222 teaches, a user selection of a selected design customisation. Once all required design customisations have been selected, the building model can then be updated in accordance with all of the selected design customisations, as per step 550. However, it doesn’t teach customisations based on restrictions on the plot. Bumbalough in ¶0006 teaches, modifying the at least one of the two or more building information model elements according to an associated option rule. ¶0058 teaches, option rules can be related to federal codes (e.g., fire safety, electrical safety, flood elevations), local codes (e.g., maximum building height), homeowner association covenants (e.g., maximum 3-car garage, no vinyl siding, etc.), or any other prevailing rules or codes which may be applicable to a specific address in which the address specific 3D BIM model is developed for)
Bumbalough is an art in the area of interest as it teaches a method for creating specific three-dimensional building information models (See abstract). Modifying Mizikovsky and Sit in view of Bumbalough would teach customizing building model based on local codes. It would .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mizikovsky (US 2015/0234377 Al) hereinafter Mizikovsky in view of Sit (US 2006/0136179 Al) hereinafter Sit and further in view of Torres (US 2008/0109330 Al) hereinafter Torres.

Regarding claim 15,
Mizikovsky and Sit doesn’t teach, The computer program product of claim 9, further comprising, program instructions to determine the order for transporting the building components to the plot in the determined sequence. (Mizikovsky in ¶0255 teaches delivery of material. However, it doesn’t teach delivering material in a determined sequence. Torres in ¶0066 teaches, “The individual building components are then transported to the construction site to arrive in the prescribed sequence from the respective building component suppliers.)
Torres is an art in the area of interest as it teaches constructing a building (see abstract). A combination of Torres with Mizikovsky and Sit would allow the combined system to deliver material in a determined sequence. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Torres’s teaching of transporting building components in a determined sequence with Mizikovsky and Sit’s teaching of delivery of material. One would .

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizikovsky (US 2015/0234377 Al) hereinafter Mizikovsky in view of Bumbalough et. al. (US 2016/0210377 Al) hereinafter Bumbalough.

Regarding claim 17,
Mizikovsky teaches, A system comprising: a CPU, a computer readable memory and a computer readable storage medium associated with a computing device; (¶0201-¶0203 teaches a suitable processing system 201 which executes instructions in the form of applications software stored in the memory 301 to perform required processes)
program instructions to provide a set of allowed templates for the structure; (¶0218 teaches In step 500, details of a plurality of available standard building designs in the store are provided, typically by displaying the details on a display of a client processing systems 203)
program instructions to receive the selection of a template; (¶0219 teaches in step 510 a user selection of the selected standard building design will be obtained))
program instructions to amend the template based on requests received, wherein a final design is formed; (¶0222 teaches, a user selection of a selected design customisation. Once all required design customisations have been selected, the building model can then be updated in accordance with all of the selected design customisations, as per step 550)
program instructions to quantify the building components of the final design, wherein the pre-fabrication requirements are assessed; (¶0271 teaches determining a final 
program instructions to generate a bill of materials, wherein the bill of materials categorizes a series of required construction personnel types; (Mizikovsky in ¶0176 teaches generating construction model with material elements. ¶0173 teaches Each material element has material properties including construction attributes. ¶0340 teaches The material properties can also include resource information that can be used to assign a selected resource, such as a subcontractor, for installing the corresponding material)
program instructions to monitor a bidding process for construction personnel types required to build the final design; and (¶0232 teaches receiving cost attributes included in material properties of material elements involved in design customization. ¶0240 teaches generating cost estimates based on the cost attributes of the material elements. Also teaches stepping through the material elements in the customised building model and determine associated costs for incorporating each material element in the construction process, such as by calculating costs based on material properties reflecting such cost attributes as unit costs and labour costs to build up a total estimate.)
program instructions to calculate a construction process for the structure based on the bill of materials and the selected construction personnel types. (¶0247-¶0251 teaches calculating schedule based on material elements and tasks performed by various trades person)
 program instructions to request information associated with a plot, wherein the information is analyzed to establish a set of plot restrictions; (Bumbalough ¶0056 teaches generating address specific 3D building information model. ¶0052 teaches an address specific 3D building information model 88 provides views (e.g., elevation views) and sheets (e.g., architectural plans, build sheets, construction drawings, mechanical system layout drawings, etc.). ¶0051 and ¶0052 teaches options resolver 86 implements option rules which may be stored in the options manager database, therefore it receives the option rules. ¶0056 teaches At 104, a determination may be made as to which 3D BIM elements have associated option rules. ¶0058 teaches, option rules can be related to federal codes (e.g., fire safety, electrical safety, flood elevations), local codes (e.g., maximum building height), homeowner association covenants (e.g., maximum 3-car garage, no vinyl siding, etc.), or any other prevailing rules or codes which may be applicable to a specific address in which the address specific 3D BIM model is developed for, therefore the options rules are associated with the plot.)
 program instructions to modify a set of templates based on the plot restrictions; (Bumbalough in ¶0056 teaches using option rules to limit options available when generating an address specific 3D building information model. ¶0061- ¶0062 teaches an options administrator which provides available building options based on plot restriction. “For example, an option for a four-car garage may be available in Lakeside Community (a subdivision), but not available for the buyer selection at Creekside subdivision, and not available at the broader Boston division of the production builder”)
program instructions to receive a series of alterations to the template, wherein the alterations are within the set of plot restrictions; (Mizikovsky in (¶0222 teaches, a user selection of a selected design customisation. Once all required design customisations have been 
Bumbalough is an art in the area of interest as it teaches a method for creating specific three-dimensional building information models (See abstract). Modifying Mizikovsky in view of Bumbalough would teach customizing building model based on local codes. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mizikovsky with Bumbalough because by doing so one can ensure the design complies with building regulations. One would have been motivated to do so because by doing so potential code violations can be avoided and building design can be ensured to be commensurate with local codes, rules, covenants, etc. as taught by Bumbalough in ¶0058.

Regarding claim 18,
Mizikovsky and Bumbalough teaches, The system of claim 17, further comprising, program instructions to create a virtual model of the final design, wherein the final design is interactive. (Mizikovsky in ¶0271 teaches creating a final building plan. ¶0256 teaches the building plan refers to drawings which specify the physical configuration of the building including the layout of structural material elements such as walls, floors, roofing and the like and 

Regarding claim 19,
Mizikovsky and Bumbalough teaches, The system of claim 17, further comprising, program instructions to receive a set of illustrations associated with a structure design and generating a virtual model from the illustrations. (Mizikovsky in ¶0256-¶0257 teaches, generating building plan which refers to drawings which specify the physical configuration of the building and which is generated based on the building model which contains information regarding the building design in terms of material elements and their respective material properties)

Regarding claim 20,
Mizikovsky and Bumbalough teaches, The system of claim 17, wherein the set of alterations are limited to the restrictions on the plot, wherein the restrictions are related to local ordinances. (Mizikovsky in (¶0222 teaches, a user selection of a selected design customisation. Once all required design customisations have been selected, the building model can then be updated in accordance with all of the selected design customisations, as per step 550. However, it doesn’t teach customisations based on restrictions on the plot. Bumbalough in ¶0006 teaches, modifying the at least one of the two or more building information model elements according to an associated option rule. ¶0058 teaches, option rules can be related to federal codes (e.g., fire safety, electrical safety, flood elevations), local codes (e.g., maximum building height), homeowner association covenants (e.g., maximum 3-car garage, no vinyl siding, etc.), or any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116